[citigranitesecondamendme001.jpg]
SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT AND OTHER TRANSACTION DOCUMENTS
SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT AND OTHER TRANSACTION DOCUMENTS,
dated as of July 15, 2019 (this “Amendment”), by and among GP COMMERCIAL CB LLC,
a Delaware limited liability company (“Seller”), as seller, CITIBANK, N.A., a
national banking association (including any successor and assigns thereto,
“Purchaser”), as purchaser, and acknowledged and agreed to by GRANITE POINT
MORTGAGE TRUST, INC., a Maryland corporation (“Guarantor”), as guarantor.
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Repurchase Agreement (as defined below). RECITALS
WHEREAS, Seller and Purchaser entered into that certain Master Repurchase
Agreement, dated as of June 28, 2017 (as amended by the First Amendment to
Master Repurchase Agreement and Other Transaction Documents, dated as of
February 28, 2019, the “Original Repurchase Agreement”; as amended by this
Amendment and as the same may be further amended, replaced, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”); WHEREAS, Seller and Purchaser entered into that certain Fee Letter,
dated as of June 28, 2017 (as amended by the First Amendment to Fee Letter,
dated as of January 11, 2019, and the Second Amendment to Fee Letter, dated as
of July 15, 2019, and as the same may be further amended, replaced, restated,
supplemented or otherwise modified from time to time, the “Fee Letter”); and
WHEREAS, Seller and Purchaser each desire to make certain modifications to the
Original Repurchase Agreement and the other Transaction Documents pursuant to
and the terms and conditions of this Amendment; WHEREAS, it is a condition to
the effectiveness of this Amendment, that Guarantor reaffirms the terms and
conditions of the Guaranty; and NOW THEREFORE, in consideration of the foregoing
recitals, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows: ARTICLE 1 AMENDMENTS TO ORIGINAL REPURCHASE AGREEMENT
(a) The definition of “Stated Facility Expiration Date” set forth in Article 2
of the Original Repurchase Agreement is hereby amended and restated in its
entirety as follows: “Stated Facility Expiration Date” shall mean July 15, 2022.
(b) Article 2 of the Original Repurchase Agreement is hereby amended by adding
the following definitions in the appropriate alphabetical order:
25858154.4.BUSINESS -1-



--------------------------------------------------------------------------------



 
[citigranitesecondamendme002.jpg]
“Delaware LLC Act” shall mean Chapter 18 of the Delaware Limited Liability
Company Act, 6 Del. C. §§ 18-101 et seq., as amended. “Dividing LLC” shall mean
a Delaware limited liability company that is effecting a Division pursuant to
and in accordance with Section 18-217 of the Delaware LLC Act. “Division” shall
mean the division of a Dividing LLC into two or more domestic limited liability
companies pursuant to and in accordance with Section 18-217 of the Delaware LLC
Act. (c) Article 10(h) of the Original Repurchase Agreement is hereby amended
and restated in its entirety as follows: (h) enter into any transaction of
Division, merger, consolidation or amalgamation or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; (d) Article 13(a)(xix) of the Original
Repurchase Agreement is hereby amended and restated in its entirety as follows:
(xix) Merger; Consolidation; Division. (A) A merger or consolidation of Seller
or Guarantor shall occur and either Guarantor and/or an Affiliate of Guarantor
is not the direct or indirect controlling surviving entity or (B) a Division of
Seller or Guarantor shall occur. ARTICLE 2 AMENDMENT TO OTHER TRANSACTION
DOCUMENTS Each Transaction Document is hereby amended such that each reference
to the “Repurchase Agreement” shall mean the Original Repurchase Agreement as
amended by this Amendment and as the same may be further amended, replaced,
restated, supplemented or otherwise modified from time to time. ARTICLE 3
REPRESENTATIONS (a) Each of Seller and Guarantor represents and warrants to
Purchaser, as of the date of this Amendment, as follows: (i) it is duly
authorized to execute and deliver this Amendment and has taken all necessary
action to authorize such execution, delivery and performance; (ii) the person
signing this Amendment on its behalf is duly authorized to do so on its behalf;
(iii) the execution, delivery and performance of this Amendment will not violate
any Requirement of Law applicable to it or its organizational documents or any
agreement by which it is bound or by which any of its assets are affected;
25858154.4.BUSINESS -2-



--------------------------------------------------------------------------------



 
[citigranitesecondamendme003.jpg]
(iv) the execution, delivery and performance of this Amendment will not be in
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under, or result in the creation or imposition of any
lien of any nature whatsoever upon any of the property or assets of such Person,
pursuant to any such agreement; (v) except for those obtained or filed on or
prior to the date hereof, such Person is not required to obtain any consent,
approval or authorization from, or to file any declaration or statement with,
any governmental authority or other agency in connection with or as a condition
to the execution, delivery or performance of this Amendment; (vi) this Amendment
is a legal and binding obligation of such Person and is enforceable against such
Person in accordance with its terms, except as limited by bankruptcy, insolvency
or other laws of general application relating to the enforcement of creditors’
rights and subject, as to enforceability, to general principals of equity,
regardless whether enforcement is sought in a proceeding in equity or at law;
(vii) this Amendment has been duly executed and delivered by it; (viii) no event
has occurred and is continuing which constitutes an Event of Default under the
Repurchase Agreement, the Fee Letter or any other Transaction Document, or any
event that but for notice or lapse of time or both would constitute an Event of
Default; and (ix) no change, occurrence, or development exists that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. (b) Seller represents and warrants to Purchaser, as of
the date of this Amendment, that all representations and warranties made by it
in Article 9 of the Repurchase Agreement are true and correct (unless such
representation or warranty expressly relates only to an earlier date in which
case Seller represents and warrants to Purchaser that such representation or
warranty was true and correct as of such earlier date); (a) Guarantor represents
and warrants to Purchaser, as of the date of this Amendment, that all
representations and warranties made by it in the Guaranty are true and correct
(unless such representation or warranty expressly relates only to an earlier
date in which case Guarantor represents and warrants to Purchaser that such
representation or warranty was true and correct as of such earlier date);
ARTICLE 4 REAFFIRMATION, RATIFICATION AND ACKNOWLEDGMENT (a) Seller hereby (i)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, and each grant of security interests and liens in favor
of Purchaser, under each Transaction Document to which it is a party and (ii)
agrees and acknowledges that such ratification and reaffirmation is not a
condition to the continued effectiveness of such Transaction Documents. (b)
Guarantor hereby reaffirms the terms and conditions of the Guaranty.
25858154.4.BUSINESS -3-



--------------------------------------------------------------------------------



 
[citigranitesecondamendme004.jpg]
(c) Each of Seller and Guarantor hereby (i) agree that neither such ratification
and reaffirmation above, as applicable, nor Purchaser’s solicitation of such
ratification and reaffirmation, constitutes a course of dealing giving rise to
any obligation or condition requiring a similar or any other ratification or
reaffirmation from such Seller and/or Guarantor with respect to any subsequent
modifications to the Repurchase Agreement, the Fee Letter or the other
Transaction Documents and (ii) agree and acknowledge that each of the Repurchase
Agreement, the Fee Letter, the Guaranty and the other Transaction Documents
shall each remain in full force and effect and are each hereby ratified and
confirmed. ARTICLE 5 EFFECTIVENESS This Amendment shall become effective as of
the date this Amendment is executed and delivered by a duly authorized officer
of each of Seller, Guarantor and Purchaser, along with (a) delivery to Purchaser
of such other documents as Purchaser reasonably requested prior to the date
hereof, including without limitation, an opinion of outside counsel to Seller
reasonably acceptable to Purchaser as to corporate and enforceability matters
and a bring down opinion with respect to the Bankruptcy Code safe harbors
opinion delivered to Purchaser on behalf of Seller and (b) receipt by Purchaser
of payment from Seller of the Second Amendment Additional Upfront Fee (as
defined in the Fee Letter) and an amount equal to the amount of actual costs and
expenses, including, without limitation, the reasonable fees and expenses of
counsel to Purchaser, incurred by Purchaser in connection with this Amendment
and the transactions contemplated hereby. ARTICLE 6 GOVERNING LAW THIS AMENDMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE
APPLIED IN SUCH STATE (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). ARTICLE 7 MISCELLANEOUS (a) Except as
expressly amended or modified hereby, the Repurchase Agreement and the other
Transaction Documents shall each be and shall remain in full force and effect in
accordance with their terms. (b) Each Seller agrees to pay or cause to be paid,
as and when billed by Purchaser and as a condition precedent to the
effectiveness of this Amendment, all reasonable out-of-pocket costs and expenses
paid or incurred by Purchaser in connection with this Amendment and the
transactions contemplated hereby, including, without limitation, reasonable
outside counsel attorneys’ fees and expenses, and documentation costs and
charges. (c) This Amendment may not be amended or otherwise modified, waived or
supplemented except as provided in the Transaction Documents.
25858154.4.BUSINESS -4-



--------------------------------------------------------------------------------



 
[citigranitesecondamendme005.jpg]
(d) This Amendment, the Repurchase Agreement and the other Transaction Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written are superseded by the terms of
this Amendment, the Repurchase Agreement and the other Transaction Documents.
This Amendment contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and shall
constitute the entire agreement among the parties with respect to such subject
matter, superseding all prior oral or written understandings. (e) Wherever
possible, each provision of this Amendment shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Amendment shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment. (f) Whenever in this Amendment any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives, and
permitted successors and assigns of such party. All covenants, promises and
agreements in this Amendment, by or on behalf of Seller and Guarantor, shall
inure to the benefit of the legal representatives, successors and permitted
assigns of Purchaser. (g) This Amendment may be executed in counterparts, each
of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. This
Amendment shall be effective and binding as of the date hereof with respect to
each party hereto upon the execution and delivery by such party of its signature
page of this Amendment, without regard to whether the delivery of such signature
page occurs before or after any other party delivers its respective signature
page. (h) The headings in this Amendment are for convenience of reference only
and shall not affect the interpretation or construction of this Amendment. (i)
This Amendment is a Transaction Document executed pursuant to the Repurchase
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions of the Repurchase Agreement. (j) Nothing contained
herein shall affect or be construed to affect any lien, charge or encumbrance
created by any Transaction Document or the priority of any such lien, charge or
encumbrance over any other liens, charges or encumbrances. (k) Except as
specifically set forth in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not (i) limit, impair, constitute a waiver
by, or otherwise affect any right, power or remedy of Purchaser under the
Repurchase Agreement or any other Transaction Document, (ii) constitute a waiver
of any provision in the Repurchase Agreement or in any of the other Transaction
Documents or of any Default or Event of Default that may have occurred and be
continuing or (iii) alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Repurchase
Agreement or in any 25858154.4.BUSINESS -5-



--------------------------------------------------------------------------------



 
[citigranitesecondamendme006.jpg]
of the other Transaction Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. [SIGNATURES FOLLOW]
25858154.4.BUSINESS -6-



--------------------------------------------------------------------------------



 
[citigranitesecondamendme007.jpg]
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written. SELLER: GP COMMERCIAL CB LLC, a Delaware
limited liability company By: /s/ Marcin Urbaszek Name: Marcin Urbaszek Title:
Chief Financial Officer [SIGNATURES CONTINUED ON FOLLOWING PAGE] [Second
Amendment to MRA]



--------------------------------------------------------------------------------



 
[citigranitesecondamendme008.jpg]
PURCHASER: CITIBANK, N.A. By: /s/ Richard B. Schlenger Name: Richard B.
Schlenger Title: Authorized Signatory [SIGNATURES CONTINUED ON FOLLOWING PAGE]
[Second Amendment to MRA]



--------------------------------------------------------------------------------



 
[citigranitesecondamendme009.jpg]
GUARANTOR: GRANITE POINT MORTGAGE TRUST, INC., a Maryland corporation By: /s/
Marcin Urbaszek Name: Marcin Urbaszek Title: Chief Financial Officer [Second
Amendment to MRA]



--------------------------------------------------------------------------------



 